DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use. The specification provided does not include the sections as described below. Appropriate correction is required. 
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 20, 21, 22, 26, 34, 35 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuki (U.S. 5,821,731).

Regarding claim 18, Kuki teaches a power equipment for electric vehicles (shown in figure 1 item 11 wherein a power equipment is interpreted as a charging system).
(shown in figure 54 shows wherein a first electrical connector interpreted as item 10 is connected to a power supply grid interpreted as item 245 as a commercial power source. The connector item 10 is connected to the power grid item 245 via power supply circuit item 244). 
Kuki teaches a second electrical connector connected to a battery of the vehicle and configured to couple mechanically with the first electrical connector (shown in figure 54 wherein a second connector item 20 is connected to the battery of the vehicle item 218 which couples mechanically with item 10. Figure 14 shows wherein the first connector item 10 and second connector item 20 mechanically connects with each other as item 10 is raised to a position so as to mechanically engage with item 20). 
Kuki teaches actuating means of said first connector for actuating the first connector itself between a first condition in which it is removed from the second connector and a second condition in which it is coupled to the second connector to determine a passage of current from the electric grid to said battery (Figure 14 shows wherein the first connector item 10 and second connector item 20 mechanically connects with each other as item 10 is raised to a position so as to mechanically engage with item 20. The actuating means for the first connector as shown in figure 13 is interpreted as item 43 a pantograph which connects the first connector from a position of which is removed from the second connector, to being coupled with the second connector).
Kuki teaches a support body of said actuating means, said first connector and said actuating means in the first condition being contained in the volume defined by said support body (shown in figure 13 wherein a support means is interpreted as the body item 40 is which comprises the actuator system item 43). 
Kuki teaches wherein the support body has a support base configured to be fastened to a parking surface of the vehicle and underneath the vehicle itself (figure 31 shows wherein the support body has a support base to be fastened to the parking surface of the vehicle underneath the vehicle itself). 
Kuki teaches said body having smaller dimensions than the space delimited underneath the vehicle (figure 31 shows the body having smaller dimensions than the space delimited underneath the vehicle). 

Regarding claim 20, Kuki teaches the Equipment according to claim 18 wherein one between first or second electrical connector delimits a housing compartment in which the other electrical connector -second or first - is inserted at least in part in the second coupling condition, and wherein said equipment comprises mechanical centering means configured to align the other electrical connector and the housing compartment (figures 13 and 14 show a mechanical adjusting means wherein the first connector item 10 engages with a second connector item 20). 

Regarding claim 21, Kuki teaches the Equipment according to claim 20, wherein one between first or second electrical connector comprises a floating support device of the first electrical connector relative to the support body, or of the second electrical connector relative to the vehicle, so that said connector is movable in a displacement plane, and in which the electrical connectors delimit coupling surfaces configured to mutually abut in the movement of the first electrical connector towards the second condition (figures 3, 13 and 14 shows a floating support device which comprises first connector item 10 wherein the first connector item 10 engages with a second connector item 20). 

Regarding claim 22, Kuki teaches the Equipment according to claim 20 wherein at least a coupling surface makes a cam surface to actuate the electrical connector in the displacement plane (defined in column 13 lines 30 – 35 wherein coupling surface, interpreted as the coil moving means may further comprise a cam surface interpreted as a rotatable arm being rotatably or pivotably mounted at the end, where the primary coil is mounted).

Regarding claim 26, Kuki teaches the Equipment according to claim 18, wherein, in the second condition, the electrical connectors mutually abut axially, along or parallel to a direction (D) of distancing / coupling of the first electrical connector (3), having transverse / orthogonal play relative to said direction such that said second condition is maintained exclusively by the actuating means (figure 31 shows wherein the connectors mutually abut along a direction parallel to D, interpreted as vertical). 

Regarding claim 34, Kuki teaches the Equipment according to claim 18, wherein the first electrical connector is rotatable relative to the support body or relative to an arm of the actuating means between a first position in which said connector faces the second electrical connector, and a second position in which said first connector faces the support body, and vice versa (defined in column 13 lines 30 – 35 wherein coupling surface, interpreted as the coil moving means may further comprise a cam surface interpreted as a rotatable arm being rotatably or pivotably mounted at the end, where the primary coil is mounted).

Regarding claim 35, Kuki teaches the Equipment according to claim 18, further comprising an electronic unit for locating said second connector, configured to command said actuating means of the first connector according to the position of the second connector, said locating unit comprising a (figure 36 teaches wherein signal line extending from the pressure sensor 150 is connected with an electric unit interpreted as a main controller 113 provided in an external power source unit 11).

Regarding claim 36, Kuki teaches the Set of first and of second electrical connector constructed according to claim 20 (figures 13 and 14 show a mechanical adjusting means wherein the first connector item 10 engages with a second connector item 20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 23, 24, 25, 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuki (U.S. 5,821,731) in view of Karalis (U.S. 8,441,154).

Regarding claim 19, Kuki teaches the Equipment according to claim 18, wherein the support body comprises a box-like element having flat conformation (shown in figure 31), but does not explicitly teach wherein defining respective peripheral edges flared and tapered starting from the support base towards an upper surface opposite to the support base.
	Karalis teaches wherein defining respective peripheral edges flared and tapered starting from the support base towards an upper surface opposite to the support base  (as shown in figure 79 wherein charging application comprises an enclosure cover 7902 that encloses the resonator 7910, any or all of the power and control circuitry or electronic components 7908, and any or all of the enclosure pieces wherein the cover is defined by respective peripheral edges flared and tapered starting from the support base towards an upper surface opposite to the support base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the charging device of the Kuki reference with the structure of the charging device of the Karalis charging system so that the vehicle may easily roll over the charging device if needed to adjust the charging position. 
The suggestion/motivation for combination can be found in the Karalis reference in figure 80 wherein the device is affixed to the ground to allow for vehicle charging.  

Regarding claim 23, Kuki teaches the equipment according to claim 21, but does not explicitly teach wherein the coupling surface comprises at least one cone frustum surface positioned at an entrance of the housing compartment.
	Karalis teaches wherein the coupling surface comprises at least one cone frustum surface positioned at an entrance of the housing compartment (shown in figure 140b wherein a the structure is a geometric frustum surface. Karalis teaches in column 97 lines 46 – 53 wherein the source resonator may be placed in a cone shaped enclosure or may have an enclosure with an angled top to allow water and debris to roll off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the charging device of the Kuki reference with the structure of the charging device of the Karalis charging system so that the vehicle may easily roll over the charging device if needed to adjust the charging position. 
The suggestion/motivation for combination can be found in the Karalis reference in figure 80 wherein the device is affixed to the ground to allow for vehicle charging.

Regarding claim 24, Kuki teaches the Equipment according to claim 23, but does not explicitly teach wherein the coupling surface is tapered towards the interior of said compartment.
	Karalis teaches wherein the coupling surface is tapered towards the interior of said compartment (as shown in figure 79 wherein charging application comprises an enclosure cover 7902 that encloses the resonator 7910, any or all of the power and control circuitry or electronic components 7908, and any or all of the enclosure pieces wherein the cover is defined by respective peripheral edges flared and tapered starting from the support base towards an upper surface opposite to the support base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the charging device of the Kuki reference with the structure of the charging device of the Karalis charging system so that the vehicle may easily roll over the charging device if needed to adjust the charging position. 
The suggestion/motivation for combination can be found in the Karalis reference in figure 80 wherein the device is affixed to the ground to allow for vehicle charging.

Regarding claim 25, Kuki teaches the Equipment according to claim 21,  Kuki teaches ii)    a centring member, to which the electrical connector is fastened and at least partially housed in the internal compartment with possibility of movement in the displacement plane between a resting position - for example substantially central - and at least one working position –for (figure 3 shows a centering member to which the electrical connector is fastened).  Kuki teaches iii)    elastic centring means, distributed around the centring member to constantly displace it in the resting position (figure 3 shows an elastic centering means to constantly displace it the resting position). 
	Kuki does not explicitly teach wherein the floating support device comprises: i)    a flange for fastening to the support body or to a support element of the second connector to the vehicle, which delimits an internal compartment.
	Karalis teaches wherein the floating support device comprises: i)    a flange for fastening to the support body or to a support element of the second connector to the vehicle, which delimits an internal compartment (as shown in figure 79 wherein charging application comprises an enclosure cover 7902 that encloses the resonator 7910 which comprises flanges to secure to the structure, wherein the cover is defined by respective peripheral edges flared and tapered starting from the support base towards an upper surface opposite to the support base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the charging device of the Kuki reference with the structure of the charging device of the Karalis charging system so that the vehicle may easily roll over the charging device if needed to adjust the charging position. 
The suggestion/motivation for combination can be found in the Karalis reference in figure 80 wherein the device is affixed to the ground to allow for vehicle charging.


Regarding claim 27, Kuki teaches the Equipment according to claim 18, wherein the electrical connectors delimit central axes or connector axes which develop parallel or along a direction of distancing / coupling of the first electrical connector relative to the second electrical connector and comprise one or more electrical tracks which develop around the connector axis so as to realise an electrical connection in any angular position between the connectors (figure 13 shows tracks interpreted as rails item 32 which allow the connector item 10 to be positioned in a variety of ways). 

Regarding claim 28, Kuki teaches the Equipment according to claim 27, wherein an electrical connector comprises at least one electrical track comprising at least three electrical contacts distributed around a circumference centered on said axis, and in which said electrical contacts are axially movable in a mutually independent manner so as to make an electrical connection even when the connector axes are mutually incident (figure 13 shows tracks interpreted as rails item 32 which allow the connector item 10 to be positioned in a variety of ways including a mutually independent manner). 

Regarding claim 29, Kuki teaches the Equipment according to claim 28, but does not explicitly teach wherein at least a pair of electrical contacts of different polarity is radially separated by a separating wall, for example tubular shaped, made of electrically inert material.
	Karalis teaches wherein at least a pair of electrical contacts of different polarity is radially separated by a separating wall, for example tubular shaped, made of electrically inert material (defined in column 127 lines 48 – 64 wherein the support plate may be made from aluminum, steel, cast iron, brass, wood, plastic, any type of composite material, and the like, that provides sufficient rigidity for mounting the cover). 

The suggestion/motivation for combination can be found in the Karalis reference in figure 80 wherein the device is affixed to the ground to allow for vehicle charging.

Allowable Subject Matter
Claims  30 – 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Bonny; Richard William	US 20120286730
Cao; Chi Hung	US 20170259678
Gao; Dalong et al.	US 20130076902
Hollar; Seth Edward-Austin et al.	US 7999506
Karalis; Aristeidis et al.	US 8441154
Kuki; Heiji et al.	US 5821731
Madon; Bezan Phiroz	US 20180015836
Martin; Douglas Raymond et al.	US 20130249470
Patwardhan; Satyajit	US 8307967
Ricci; Christopher P.	US 10093195
Sim; Lawrence Yong Hock	US 20160339791
Wu; Bo et al.	US 10099566
Zhao; Xiang et al.	US 20140354229
Zhou; Wesley	US 9056555.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859